ACCEPTED
                                                                                         12-15-00128-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    8/18/2015 2:58:23 PM
                                                                                           CATHY LUSK
                                                                                                  CLERK

                               NO. 12-15-00128-CR

                                                                        FILED IN
                                                                 12th COURT OF APPEALS
ROBERT LAFAYETTE WALKER,                                   IN   THE 12TH
                                                                      TYLER, TEXAS
                    Appellant                                    8/18/2015 2:58:23 PM
                                                                      CATHY S. LUSK
                                                                          Clerk
v.                                                    COURT OF APPEALS

THE STATE OF TEXAS,
                                Appellee                     DISTRICT

                         Beverly D. Melontree's Affidavit

 On the 18th day of August, 2015, Beverly D. Melontree, personally appeared
before me, the undersigned Notary Public, and after being sworn, stated the
following under oath:

       1.    My name is Beverly D. Melontree. I am over eighteen (18) years of
age and my law office is located at 213 South Fenton Avenue; Tyler, Texas 75702.
I am fully competent to make this affidavit. I have personal knowledge of the
facts regarding Appellant's Brief and they are true and correct:

       "2. On April 15, 2015, a Motion to Suppress was held in Cause Number:
03-82609-14 before the Honorable Floyd Getz; County Court at Law Number
Three (3); Smith County, Texas. The Court denied the motion. Mr. Walker told me
that he wanted to appeal the decision. Therefore, I timely filed a Notice of Appeal
on May 8, 2015.

       3.    Shortly thereafter, the 12 th Court of Appeals notified me and I was
able to do the necessary paperwork to perfect the appeal. In the interim, the court
reporter requested an extension of time to file the court reporter's record.

      4.     I timely paid for the court reporter's record, plus I paid for the court
records.

       5.    On July 14, 2015, the Court Clerk sent me correspondence to state
that the Court had received the court reporter's record. I read the email, but failed
to printout the date. Instead of making a notation for July 14, 2015, I made a
notation for July 20, 2015.

      6.          For the first time, I failed to double-check the date.

      7.      Initially, I planned to file a Motion for Extension of Time, but when I
mistakenly thought that I had until August 19, 2015, I began to work on the
appellate brief.

     8.     Due to my busy court schedule for the week of August 17, 2015, I
worked vigorously to complete and file the Appellant's brief during the week of
August 10, 2015. However, I was three (3) days late.

        9.    During the latter above-referenced week, I failed to review my emails
on a daily basis; and therefore, on August 17, 2015, I opened my email. It was the
first time that I was made aware that the brief was due on August 13, 2015 and not
August 19, 2015.

       10. It was an innocent mistake; and therefore, I so humbly request the
Court to grant three (3) additional days to perfect the appeal.

      11.         I am available to testify."




      SUBSCRIBED AND SWORN TO ME on the 18th day of August 2015.


           T3'N
                         KARA BARRETT
                                   State of Texas              Signaure
                  Notary Public,
                    My Commission Expires
                       February 10, 2018
                                                                    CID COT
                                                             Typed Name

                                                    Notary of Public in and for the
                                                    State of Texas

 My commission expires on:




                                                      2